Citation Nr: 1030387	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right eye cataract, 
to include as secondary to service-connected shrapnel wound 
injury, right eye.

2.  Entitlement to a compensable evaluation for service-connected 
shrapnel wound injury, right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's currently diagnosed right eye cataract is related to 
military service or to a service-connected disability.

2.  The medical evidence of record shows that the Veteran's 
shrapnel wound injury, right eye, is manifested by a small linear 
scar inferior to the stroma.


CONCLUSIONS OF LAW

1.  A right eye cataract not incurred in, or aggravated by, 
active military service, nor is it proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.  The criteria for a compensable evaluation for shrapnel wound 
injury, right eye, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.79, Diagnostic Code 6009 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, a letter dated in August 2007 
satisfied the duty to notify provisions.  Additional letters were 
also provided to the Veteran in May 2008 and July 2008, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran's 
service treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  A VA 
examination sufficient for adjudication purposes was provided to 
the Veteran in connection with his claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for a 
diagnosis of a right eye cataract.

After separation from military service, an October 2001 VA eye 
examination report stated that on physical examination there were 
small cortical opacities in each eye with one to two distinct 
particulate adjacent opacities which could not be specifically 
identified as foreign bodies.  The impression was bilateral 
particulate cortical opacities.  The examiner stated that these 
could not be identified as a retained foreign body and "seem to 
me to be age related in nature."

A December 2003 VA fee-based eye examination report stated that 
on physical examination, there was some posterior cortical haze 
present in both eyes, with perhaps a little more density in the 
right than the left.  The examiner concluded that the Veteran had 
cataracts in both eyes which were

consistent with somebody his age.  While 
the cataract in the right eye may be a 
little bit more dense than the left there 
is certainly not a great deal of difference 
between the two.  I doubt very much that we 
could attribute any cataract exchanges 
currently in the right eye to any type of 
foreign body injury.

The medical evidence of record shows that a right eye cataract 
has been consistently diagnosed since December 2003.

A February 2008 VA eye examination report stated that, after 
physical examination, the diagnosis was cataract.  The examiner 
opined that the Veteran's right eye cataract was

not related to [the in-service] injury 
because of [the] long time lag between 
[the] injury and development of [the] 
cataracts, [the] superficial nature of the 
injury with no residual foreign body[,] and 
the fact that the cataracts are similar in 
each eye even though only the right eye was 
injured; cataracts from trauma are 
generally seen within the first year or two 
after the injury.

A February 2009 private medical report stated that, after 
physical examination, the diagnosis was posterior subcapsular 
cataract that was "senile."

The medical evidence of record does not show that the Veteran's 
currently diagnosed right eye cataract is related to active 
military service or a service-connected disability.  The 
Veteran's service treatment records are negative for any 
diagnosis of a right eye cataract.  After separation from 
military service, there is no medical evidence of record that a 
right eye cataract was diagnosed prior to October 2001, over 31 
years after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his claimed disorder).

In addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed right eye cataract to military 
service or to a service-connected disability.  The only medical 
reports of record which provide etiological opinions as to the 
Veteran's right eye cataract are the October 2001 VA eye 
examination report, the December 2003 VA fee-based eye 
examination report, the February 2008 VA eye examination report, 
and the February 2009 private medical report.  The October 2001 
report stated that the Veteran's cortical opacities seemed to be 
"age related."  The December 2003 VA fee-based eye examination 
report stated that the Veteran's cataract was "consistent" with 
the Veteran's age and it was doubted whether it could be 
attributed to a right eye injury.  The February 2008 VA eye 
examination report gave a detailed explanation as to why the 
Veteran's right eye cataract was not related to his in-service 
right eye injury.  Finally, the February 2009 private medical 
report noted that the Veteran's cataract was "senile" in 
nature.

While the Veteran reports that a private physician told him that 
his right eye cataract was related to his in-service right eye 
injury, there are medical reports of record from that private 
physician and they do not provide a medical opinion of that 
nature.  Indeed, in a May 2007 private medical report, that same 
private physician gave a diagnosis of brunescent cataract.  A 
brunescent cataract is a "senile cataract appearing as a brown 
opacity."  Dorland's Illustrated Medical Dictionary, 306 (30th 
ed. 2003).  In turn, a senile cataract is one which develops 
"without any traumatic, ocular, systemic, or congenital 
disorder" and "are associated solely with aging."  Id at 307.  
As such, the diagnosis given by the private physician quoted by 
the Veteran does not support the etiological opinion that the 
Veteran claims that private physician told him.

The Veteran's statements alone are not sufficient to prove that 
his currently diagnosed right eye cataract is related to military 
service or to a service-connected disability.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is not a 
physician, the Veteran's statements are not competent evidence 
that his currently diagnosed right eye cataract is related to 
military service or to a service-connected disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no competent 
medical evidence of record that relates the Veteran's currently 
diagnosed right eye cataract to military service or to a 
service-connected disability.  As such, service connection for a 
right eye cataract is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no competent medical 
evidence of record that relates the Veteran's currently diagnosed 
right eye cataract to military service or to a service-connected 
disability, the doctrine is not for application.  Gilbert, 1 Vet. 
App. at 56.

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for shrapnel wound injury, right eye, was 
granted by a December 2001 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.79, Diagnostic Code 
6009, effective February 14, 2001.

An August 2006 VA outpatient medical report stated that, on 
physical examination, the Veteran's right eye was atraumatic and 
the pupil was equal, round, and reactive to light.  No 
abnormalities were noted in the extraocular muscles, sclera, 
conjunctiva, fundi, or discs.

A May 2007 private optometry report stated that, on physical 
examination, the Veteran's corrected right eye vision at distance 
was 20/25.  No abnormalities were noted on the adnexa, cornea, 
anterior chamber, pupil, or retina.  The conjunctiva had a "1+" 
injection on the bulbar area and a "1+" hyperplasia on the 
palpebral area.  A cataract was noted on the lens.  The relevant 
diagnoses were brunescent cataract, dermatochalasis of the 
eyelid, and conjunctival edema/chemosis.

A February 2008 VA eye examination report stated that, on 
physical examination, the Veteran's corrected right eye vision at 
distance was 20/20.  No foreign bodies were seen in either eye.  
No abnormalities were noted in the pupil, extraocular muscles, 
cornea, iris, conjunctive, eyelid, or anterior chamber.  There 
was a mild cortical cataract on the lens.  There was no 
prosthesis or socket irregularity.  The retina was attached and 
there was no optic atrophy of the disc.  The macula, vessels, and 
periphery were normal.  There were no other eye disease or 
injuries noted, including to the eyelid, eyebrow, and eyelashes.  
The diagnoses were cataract and resolved injury.

A February 2009 private optometry report stated that the Veteran 
had received shrapnel in the right eye during Vietnam which 
caused diplopia for one month, but had no lasting visual effects.  
On physical examination, the Veteran's corrected right eye vision 
at distance was 20/40.  No abnormalities were noted on the 
adnexa, anterior chamber, pupil, or retina.  The conjunctiva had 
a "1+" injection on the bulbar area and a "1+" hyperplasia on 
the palpebral area.   The cornea had arcus on the epithelium and 
a small linear scar inferior to the stroma.  A cataract was noted 
on the lens and there was pigment crescent on the margin of the 
optic disc.  The diagnoses were senile cataract, presbyopia, 
hypermetrophia/hyperopia, and unspecified corneal opacity.  The 
examiner stated that the Veteran's corneal scar from the 
in-service shrapnel injury was "Not Effecting Visual Acuity."

The medical evidence of record shows that the Veteran's shrapnel 
wound injury, right eye, is manifested by a small linear scar 
inferior to the stroma.  While the medical evidence of record 
shows that the Veteran has other diagnoses of eye disorders, 
service connection has not been established for those disorders.  
In addition, the February 2008 VA eye examination report stated 
that the Veteran's injury was "resolved" and the February 2009 
private optometry report stated that the Veteran's 
service-connected disability did not affect his visual acuity.  
Accordingly, the Board finds that symptoms related to the 
Veteran's nonservice-connected eye disorders are not for 
consideration when determining the proper evaluation to be 
assigned for his service-connected shrapnel wound injury, right 
eye.

Unhealed eye injuries are evaluated under Diagnostic Code 6009.  
Under that Diagnostic Code, a 10 percent evaluation is warranted 
with incapacitating episodes having a total duration of at least 
1 week, but less than 2 weeks during the past 12 months.  38 
C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 
through 6009 (2009).  For VA purposes, an incapacitating episode 
is a period of acute symptoms severe enough to require prescribed 
bed rest and treatment by a physician or other healthcare 
provider.  The medical evidence of record does not show that the 
Veteran has ever required a single day of bed rest and treatment 
by a physician for his right eye disability, let alone for at 
least 1 week during a 12 month period.  Accordingly, a 
compensable rating is not warranted for the Veteran's 
service-connected right eye disability under Diagnostic Code 
6009.  See 38 C.F.R. § 4.31 (2009).  

As for ratings under other Diagnostic Codes, the medical evidence 
of record does not show that the Veteran has tuberculosis of the 
eye, retinal abnormalities, glaucoma, neoplasms of the eyeball, 
central nystagmus, trachomatous conjunctivitis, active chronic 
conjunctivitis, ectopion, entopion, lagophthalmos, loss of 
eyebrows, loss of eyelashes, disorders of the lacrimal apparatus, 
aphakia or dislocation of the crystalline lens, or paralysis of 
accommodation.  Accordingly, compensable evaluations are not 
warranted under the diagnostic codes relevant to those disorders.  
38 C.F.R. § 4.79, Diagnostic Codes 6010, 6011, 6012, 6013, 6014, 
6015, 6016, 6017, 6018, 6020, 6021, 6022, 6023, 6024, 6025, 6029, 
and 6030 (2009).  Finally, the level of visual acuity shown in 
the May 2007 private optometry report, the February 2008 VA eye 
examination report, and the February 2009 private optometry 
report is not sufficient to warrant a compensable evaluation.  
See 38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6081 (2009).

After a review of the evidence, there is no medical evidence of 
record that would warrant a compensable rating for the Veteran's 
shrapnel wound injury, right eye, under any rating criteria at 
any time during the period pertinent to this appeal.  38 U.S.C.A. 
§ 5110 (West 2002); see Hart, 21 Vet. App. 505.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for shrapnel wound injury, right eye, inadequate.  The 
Veteran's shrapnel wound injury, right eye, was evaluated under 
38 C.F.R. § 4.79, Diagnostic Code 6009, the criteria of which is 
found by the Board to specifically contemplate the Veteran's 
level of disability and symptomatology.  As noted above, the 
Veteran's shrapnel wound injury, right eye, is manifested by a 
small linear scar inferior to the stroma.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the disabilities rating for his 
shrapnel wound injury, right eye.  A rating in excess of the 
currently assigned rating is provided for certain manifestations 
of eye disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria for a 
noncompensable rating for the Veteran's shrapnel wound injury, 
right eye, more than reasonably describe the Veteran's disability 
level and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.79, Diagnostic Code 6009.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
of record does not show findings that meet the criteria for a 
compensable rating, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.


ORDER

Service connection for a right eye cataract is denied.

A compensable  evaluation for service-connected shrapnel wound 
injury, right eye, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


